 

Case 1:18-cv-04866-GBD Document 189 Fileg-@sfizi21 Page 1 of 2

        
  
 

THE City oF NEw York

GEORGIA M. PESTANA LAW DEPARTMENT Susan P. Scharfstein
Corporation Counsel 100 CHURCH STREET Special Federal Litigation Division
NEW YORK, NY 10007 212-356-2355

sscharfs@law.nyc.gov
August 11, 2021

SO Co DERED
Honorable George B. Daniels (by ECF)
United States District Judge The status conference is adjourned from
Southern District of New York August 17, 2021 to November 9, 2021 at 9:45 am.

500 Pearl Street

New York, NY 10007 AUG 1 7 20211

Re: Fleming v, City of New York, etal., |

LIQAT Marve ri 5 ARITIDT a
Bake & be de . oe eS

Vv ASt6 (GBD) —

 

Dear Judge Daniels:

1 am an attorney in the office of Georgia M. Pestana, Corporation Counsel of the
City of New York, counsel for defendants City of New York, Joseph Ponte, Desmond Blake,
Fred Rolle, Jorel Ward, Curlee Williams, and John Wisti (defendants), I write with reference to
the above-referenced civil action brought pursuant to 42 U.S.C. § 1983, to: (i) update the Court
on the status of discovery; (11) request an extension of the current discovery schedule on behalf of
all parties as set forth below; and (ili) request, with the consent of all counsel (which includes
counsel for plaintiff and counsel for the medical co-defendants), an adjournment of the
conference that is now set for Tuesday, August 17, 2021, at 9:45 a.m.

With regard to the status of discovery, substantial written discovery has taken
place to date. In addition to responses to document requests and interrogatories, the parties have
exchanged extensive written materials. Plaintiff has produced in excess of 7,000 pages of
materials, DOC defendants have produced in excess of 1,200 pages of documents and additional
audiovisual materials, and the medical defendants have produced extensive medical records
relating to treatment of plaintiffs decedent. The exchange of documents is ongoing. Among
other things, the parties are continuing to exchange materials and to gather medical records from
non-parties related to certain of plaintiff's claims pursuant to releases that have been produced by
plaintiff. Counsel for the parties have engaged in several lengthy "meet and confer" sessions
over the past several months to discuss the tasks to be accomplished in discovery going forward,
and have been actively discussing deposition discovery, which they anticipate will commence
after the exchange of the rclevant written materials. As a result of the complexity of the case and
the many claims alleged against multiple defendants who are represented by different counsel,
the parties anticipate that they will likely need to exceed the presumptive limit on the number of
depositions contemplated by the Federal Rules and are discussing the number and nature of the
depositions.

 

 
 

Case 1:18-cv-04866-GBD Document 189 Filed 08/17/21 Page 2 of 2

Given the current status of discovery, the parties ask that the current September
15, 2021 fact discovery deadline be extended to March 30, 2022. Based on the current schedule,
expert discovery is set to close on December 30, 2021. In keeping with the time frame set in the
current schedule, the parties ask that the new date for expert discovery be extended to July 15,
2022.

With regard to the August 17, 2021 conference, the undersigned has a scheduling
conflict for the morning of August 17, 2021. Accordingly, the DOC defendants ask, with the
consent of all counsel, that the conference be adjourned to an alternative date and, in light of the
above, respectfully proposes an adjournment to a date in mid-October. I have been informed that
Chambers contacted counsel for plaintiff to inquire as to whether the parties intended to present
issues to the Court for resolution or to request an adjournment. The parties agree that there are
no issues at present to be resolved by the Court and that a conference is not necessary for that

purpose.

Lastly, if the Court resolves to hold a conference in the near future, the parties
respectfully request that, in light of concerns relating to the Coronavirus pandemic and the Delta
variant, that the conference be held remotely.

Thank you for your consideration of the above.

Respectfully submitted,

/s/ Susan P. Scharfstein
Susan P. Scharfstein

cc: All Counsel of Record

 
